Luke, J.
The bill of exceptions complains of the judgment of the judge of the superior court overruling a motion to vacate and set aside a prior judgment dismissing a motion for a new trial, which motion for a new trial had been set for hearing in vacation. The motion to vacate and set aside the judgment dismissing the motion for a new trial was filed in vacation, and m vacation the judge of the superior court denied the motion to vacate and set aside the judgment. Held:
(a) The judge of the superior court has no authority to entertain a motion made in vacation to set aside a judgment of that court.
(&) The judge of the superior court being without authority to entertain the motion to set aside the judgment complained of, an affirmance of his judgment denying the motion necessarily follows. See Haskens v. State, 114 Ga. 837 (40 S. E. 997); Chapman v. State, 116 Ga. 598 (42 S. E. 999).

Judgment affirmed.


Broyles, O’. J., and Bloodicorth, J., eoneur.